Case 2:17-cv-01105-LDH-ST Document 112 Filed 07/02/20 Page 1 of 4 PageID #: 3325




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


                                       x
 In re GRAÑA Y MONTERO S.A.A.          :   Civil Action No. 2:17-cv-01105-LDH-ST
 SECURITIES LITIGATION                 :
                                       :   CLASS ACTION
                                       :
 This Document Relates To:             :   NOTICE OF UNOPPOSED MOTION FOR
                                       :   PRELIMINARY APPROVAL OF CLASS
         ALL ACTIONS.                  :   ACTION SETTLEMENT, CERTIFICATION
                                       x   OF THE SETTLEMENT CLASS, AND
                                           APPROVAL OF NOTICE TO THE
                                           SETTLEMENT CLASS




 4829-0863-3787.v1
Case 2:17-cv-01105-LDH-ST Document 112 Filed 07/02/20 Page 2 of 4 PageID #: 3326




         TO:         ALL PARTIES AND THEIR COUNSEL OF RECORD

         PLEASE TAKE NOTICE that Lead Plaintiff Treasure Finance Holding Corp. and plaintiff

 Marcia Goldberg (“Plaintiffs”) will move this Court, on a date and time as may be designated by the

 Court, at the United States District Court for the Eastern District of New York at 225 Cadman Plaza

 East, Brooklyn, NY 11201, for an order: (i) granting preliminary approval of the proposed

 Settlement of this putative securities class action, pursuant to Federal Rule of Civil Procedure 23(e);

 (ii) certifying the proposed Settlement Class for purposes of the Settlement; (iii) approving the form

 and manner of notice of the proposed Settlement to the Settlement Class; and (iv) setting a date for

 final approval thereof, and a schedule for various deadlines relevant thereto. In support of this

 motion, Plaintiffs submit the accompanying Memorandum of Law, Stipulation and Agreement of

 Settlement, and a [Proposed] Order.

 DATED: July 2, 2020                            Respectfully submitted,

                                                ROBBINS GELLER RUDMAN
                                                 & DOWD LLP
                                                SAMUEL H. RUDMAN
                                                DAVID A. ROSENFELD
                                                ALAN I. ELLMAN


                                                               s/David A. Rosenfeld
                                                              DAVID A. ROSENFELD

                                                58 South Service Road, Suite 200
                                                Melville, NY 11747
                                                Telephone: 631/367-7100
                                                631/367-1173 (fax)
                                                srudman@rgrdlaw.com
                                                drosenfeld@rgrdlaw.com
                                                aellman@rgrdlaw.com




                                                  -1-
 4829-0863-3787.v1
Case 2:17-cv-01105-LDH-ST Document 112 Filed 07/02/20 Page 3 of 4 PageID #: 3327




                                     HOLZER & HOLZER, LLC
                                     COREY D. HOLZER
                                     1200 Ashwood Parkway, Suite 410
                                     Atlanta, GA 30338
                                     Telephone: 770/392-0090
                                     770/392-0029 (fax)
                                     cholzer@holzerlaw.com

                                     Lead Counsel for Plaintiffs

                                     LAW OFFICES OF CURTIS V. TRINKO, LLP
                                     CURTIS V. TRINKO
                                     39 Sintsink Drive West, 1st Floor
                                     Port Washington, NY 11050
                                     Telephone: 516/883-1437
                                     ctrinko@trinko.com

                                     Additional Counsel for Plaintiffs




                                      -2-
 4829-0863-3787.v1
Case 2:17-cv-01105-LDH-ST Document 112 Filed 07/02/20 Page 4 of 4 PageID #: 3328




                                CERTIFICATE OF SERVICE

        I, David A. Rosenfeld, hereby certify that on July 2, 2020, I authorized a true and correct

 copy of the foregoing document to be electronically filed with the Clerk of the Court using the

 CM/ECF system, which will send notification of such public filing to all counsel registered to

 receive such notice.




                                                            s/ David A. Rosenfeld
                                                           DAVID A. ROSENFELD
